Title: From John Adams to John Stockton, 20 June 1798
From: Adams, John
To: Stockton, John


To the Grand Jury of the County of New Castle in the State of Delaware
Gentlemen
Philadelphia June 20 1798

Your respectfull Address has been presented to me by your Senators in Congress, Mr Latimer and Mr Clayton.
The present Crisis, I consider with you as pregnant with Events of the first importance to the People of the United States, on which the very existence of a free Government and the Happiness of all our Citizens depend.
If the Instructions to our Envoys and their communications, have had a happy Effect in convincing many that every measure consistent with the Honor, Welfare and Independence of the United States had been pursued, by the Government, with a Sincere desire of adjusting all differences with the French Republick, it is happy and a fortunate Effect. Yet it must be confessed that it is to be lamented, that any Many Persons should want to be convinced of a Thing so very plain evident before. It is to be lamented that our Country possesses no Men, in whose Integrity and Patriotism it could confide, especially in the Conduct of foreign Negotiations which frequently require absolute Secrecy, and frequent forbid the publication to the World of the details and documents & Proofs.If Some of our Citizens, from an affectation of noble Affections, attach themselves to European Politicks more than to American Interests, and from a Proneness to engage in the cause of fed Liberty abroad, neglect it at home, they are not only unwise but criminal.
Those who cannot see, and those who have not long Seen, that the Sacred Name of Liberty is profaned to disguise projects of Ambition and Conquest, must be blind
Your Approbation and Confidence are very obliging to me
John Adams